PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
BARTLE, DAVID, ALAN
Application No. 16/875,982
Filed: 15 May 2020
For: Intelligent Dusk Detection for Automatic Light Controller
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed December 27, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.
	
This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed October 22, 2021.  The issue fee payment was received on December 14, 2021.  Accordingly, the application became abandoned on January 25, 2022.  A Notice of Abandonment was mailed on December 21, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor David Alan Bartle, (2) the petition fee of $1050, and (3) an adequate statement of unintentional delay.  

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.




/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET


cc:  Scott D. Swanson
       913 W. River Street, Suite 420
       Boise, Idaho 83701-0877